                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT



_____________________________________________X
                                             )
                                             )
JANE DOE,                                    )                   Index No. 3:18-cv-01322-KAD
                        Plaintiff,           )
                                             )
v.                                           )
                                             )                   August 24, 2020
TOWN OF GREENWICH, et al.,                   )
                        Defendants.          )
_____________________________________________X


                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                ON EACH OF DEFENDANTS’ AFFIRMATIVE DEFENSES

       Pursuant to Rules 56 of the Federal Rules of Civil Procedure, and Connecticut District

Court Local Rule 56, Plaintiff Jane Doe moves for an order from the Court rendering judgment

in Plaintiff’s favor as a matter of law on each of Defendants’ Affirmative Defenses.

       The First Affirmative Defense that Plaintiff failed to state a claim on which relief can be

granted has already been ruled upon. The Second and Third Affirmative Defenses, for waiver

and estoppel, respectively, rely on a deliberate misreading of a single communication from

Plaintiff’s counsel and fail to establish a single element of either defense. The Fourth

Affirmative Defense, for assumption of the risk, is based on assertions of fact that are

contradicted by uncontroverted facts about which there is no genuine issue. It is also fatally

legally infirm, as this defense is disfavored in Connecticut and does not apply to an intentional

tort such as the claim at issue here.

       In short, judgment must be rendered for Plaintiff on Defendants’ affirmative defenses as a

matter of law because there are no facts about which there is any genuine issue that can establish
any of these defenses and/or the defense cannot apply to the claim in this case. Plaintiff’s

arguments are explained in the accompanying Memorandum of Law.

Dated: August 24, 2020                        BRAXTON HOOK LLC
                                              Attorneys for Plaintiffs


                                      By:      ______/s/ Elizabeth I. Hook________
                                              Elizabeth I. Hook (ct30554)
                                              Meredith C. Braxton (ct17395)
                                              BRAXTON HOOK LLC
                                              280 Railroad Ave., Suite 205
                                              Greenwich, CT 06830
                                              Tel. (203) 661-4610
                                              Fax (203) 661-4611
                                              ehook@braxtonhook.com




                                                 2
                                        CERTIFICATION

       This is to certify that on August 24, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Courts CM/ECF System.

                                                      _____/s/Elizabeth I. Hook_______
